EXHIBIT 10.1

 

Purchase Contract

 

Party A: XIAMEN JINXIA YONGFENG COMMERCIAL CO.,LTD.

 

Address: Rm. 908, Jutai Mansion, No. 1226, Xiahe Rd., Siming Dist., Xiamen City,
Fujian Province, Chaina

 

Party B: ACRO BIOMEDICAL CO., LTD.

 

Address: 2175 Visionary Way, Suite 1160, Fishers, IN 46038, U.S.A.

 

Party C: ACROLOGY INTERNATIONAL CO., LTD.

 

Address: 14., Flat A, Lung Fung Court, No.363, Des Veoux Road West, Hong Kong

 



1. Whereas Party A purchases Cordycepin (hereinafter referred to as the Product)
from Party B, the specifications and price of the Product are specified in the
Appendix.

 

 

2. Party A shall purchase 3,500g of the Product, with USD$130 CIF Hong Kong per
gram subject to the Purchase Contract. Moreover, Party A shall also purchase 110
kg relevant ingredient, i.e. cordyceps powder, with USD$ 500 CIF Hong Kong per
kilogram and a total amount USD$ 510,000; Party A shall pay in installments and
Party B must complete the shipment within 15 days after the receipt of payments.

 

 

3. The transaction of the Product shall be subject to confirmation by both
parties after the issuing of Proforma Invoice by Party B.

 

 

4. For the sake of payment transaction of the parties, Party C shall engage in
the management and the delivery points shall be in Hong Kong designated by Party
C.

 

 

5. If there is no objection within 15 days after receiving the goods, Party A
shall be regarded as the completion of the inspection. If any, the objection
shall be based on the report of SGS, American standard inspection corporation.
the inspection contents include the safety indexes of heavy metal-free,
pesticide-free and microbial contamination-free. The concentration inspection
shall be subject to the inspection standard proposed by SGS. In the event of any
disputes, the third-party company as a notary agreed upon by both parties shall
verify them.



 



  1

   



 



6. Party B shall provide Party A with professional assistance when Party A
develops relevant health-care products based on the Product.

 

 

7. With respect to the packaging and storing method of the Product, Party A
shall not change the packaging and storing container of the Product provided by
Party B and shall comply with the requirements regulated by Party B in terms of
storing environment. Any product quality changes arising out of that shall be
solely responsible by Party A. The storing methods are specified in the
Specifications by Party B.

 

 

8. The parties understand that due to the particularity of logistics and payment
transaction in China, the agreed place of delivery is in Hong Kong under the
cooperation of Party C. Party B accepts the payments confirmed by Party A and
paid by Party C. Party A agrees to specify if it's necessary to respond to the
inquiry of competent international financial regulatory agencies. The delivery
shall be deemed as fully completed upon Party B's delivery of the Product to
Party C in Hong Kong which shall be confirmed by Party C and Party A shall not
have any objections.

 

 

9. The parties agree to engage in a lawsuit and mediate in judiciary authorities
in Hong Kong; If there is any omission or supplement in the transaction, the
meeting memos shall constitute the supplementary documents agreed upon by the
parties.

 

 

10. The Contract is in quadruplicate, Party A shall hold two and Party B and
Party C shall respectively hold one.



 



  2

   



 

Party A: XIAMEN JINXIA YONGFENG COMMERCIAL CO., LTD.

 

Signature of Representative:

 

/s/ Chunyan Wang

 

Date: Aug. 22, 2017

 

Party B:ACRO BIOMEDICAL CO., LTD.

 

Signature of Representative:

 

/s/ Pao-Chi Chu

 

Date : Aug. 22, 2017

 

Party C: ACROLOGY INTERNATIONAL CO., LTD.

 

Signature of Representative:

 

/s/ Fuk Chuen Suen

 

Date: Aug. 22, 2017

 

 



 3



 